UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                                                No. 99-4471

CHERRY RENE MARTIN,
Defendant-Appellant.

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                                                No. 99-4537

JOHN CARRINGTON,
Defendant-Appellant.

Appeals from the United States District Court
for the Western District of Virginia, at Charlottesville.
James H. Michael, Jr., Senior District Judge.
(CR-98-37)

Submitted: March 28, 2000

Decided: April 21, 2000

Before NIEMEYER, WILLIAMS, and KING, Circuit Judges.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Krysia Carmel Nelson, CARMEL, NELSON & DUGGER, P.L.C.,
Charlottesville, Virginia; Dannie R. Sutton, Jr., GOODWIN, SUT-
TON, DUVAL & GEARY, P.L.C., Richmond, Virginia, for Appel-
lants. Robert P. Crouch, Jr., United States Attorney, Ray B.
Fitzgerald, Jr., Assistant United States Attorney, Charlottesville, Vir-
ginia, for Appellee.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

John Carrington and Cherry Rene Martin appeal their convictions
for conspiracy to distribute crack cocaine in violation of 21 U.S.C.A.
§§ 841(a)(1), 846 (West 1999). On appeal, Carrington and Martin
both contend that insufficient evidence supported their respective con-
victions and that the district court erred in admitting evidence of Car-
rington's complicity in a co-conspirator's murder. Carrington also
contends that the district court erred by admitting into evidence the
transcript of his grand jury testimony and by determining the amount
of drugs attributable to him for sentencing purposes. Additionally,
Martin contends that the district court erred by denying her severance
motion. Because we find no reversible error, we affirm.

First, both Carrington and Martin contend that although the Gov-
ernment provided ample evidence that a conspiracy to distribute crack
cocaine existed, it provided insufficient evidence to support their con-
nection to it. We sustain the jury verdicts against Carrington and Mar-
tin because we find that when taking the view most favorable to the
Government, substantial evidence supports their convictions. See
Glasser v. United States, 315 U.S. 60, 80 (1942) (stating standard).
A defendant's connection to the conspiracy need only be slight to
support a conspiracy conviction. See United States v. Burgos, 94 F.3d
849, 861 (4th Cir. 1996). Furthermore, the slight connection to the
conspiracy can include a variety of conduct in addition to selling nar-
cotics. See id. at 859. The record demonstrates that Carrington admit-

                     2
ted traveling to New York at least twice to obtain drugs, admitted
killing a crack dealer who stole from the ringleader of the conspiracy,
and threatened a potential witness to secure his silence. Regarding
Martin, the record discloses that she accompanied others several times
to New York in order to obtain drugs, that during these excursions to
New York she hid drug purchase money in her shoes or boots in case
the group was stopped by police, that she participated as a decoy at
a bus depot in order to deceive interdiction officers, and that she was
present at her parent's home when the ringleader came to retrieve
drugs and money he frequently hid there. We find that these acts were
in furtherance of the conspiratorial agreement, see United States v.
Arias-Villanueva, 998 F.2d 1491, 1503 (9th Cir. 1993); United States
v. McNeese, 901 F.2d 585, 599-600 (7th Cir. 1990), and therefore,
sufficiently proved that both Carrington and Martin knew about the
conspiracy and knowingly and voluntarily participated in it, see Bur-
gos, 94 F.3d at 857 (stating elements of conspiracy to distribute nar-
cotics).

Next, both Carrington and Martin contend that the district court
erred in admitting evidence of Carrington's participation in the mur-
der of a co-conspirator because Rule 404(b) of the Federal Rules of
Evidence precluded it and because unfair prejudice substantially out-
weighed the evidence's probative value. We hold that the district
court did not abuse its discretion when admitting this evidence. See
United States v. Brooks, 111 F.3d 365, 371 (4th Cir. 1997) (stating
standard). Because the murder of a fellow conspirator was an act in
furtherance of the conspiracy, see Arias-Villaneuva, 998 F.2d at 1503,
evidence of the murder was not Rule 404(b) "other crimes, wrongs,
or acts" evidence but rather direct or intrinsic evidence of the crime
charged, see United States v. Garcia Abrego, 141 F.3d 142, 175 (5th
Cir.), cert. denied, 119 S. Ct. 182 (1998). Furthermore, the district
court properly mitigated any possible unfair prejudice from this evi-
dence by giving a cautionary instruction, see United States v. Ara-
mony, 88 F.3d 1369, 1378 (4th Cir. 1996), and by limiting the
testimony and details relating to the murder that could be admitted,
see United States v. Meester, 762 F.2d 867, 875-76 (11th Cir. 1985).
Finally, the fact that two co-defendants were acquitted on all charges
and that Martin herself was acquitted on two of the charges against
her demonstrates the absence of unfair prejudice by evidencing that

                    3
the jury was not excited to irrational behavior during its deliberations.
See Aramony, 88 F.3d at 1378-79.

Next, Carrington argues that the district court erred by admitting
his grand jury testimony into evidence because the prosecutor had
previously violated his Fifth Amendment right to remain silent during
the grand jury proceeding. Because Carrington never raised this claim
at trial, we review only for plain error. See Fed. R. Crim. P. 52(b);
United States v. Brewer, 1 F.3d 1430, 1434 (4th Cir. 1993). To dem-
onstrate plain error, Carrington must establish: 1) an error occurred;
2) it was plain; 3) it prejudiced his substantial rights; and 4) it seri-
ously affected the fairness and integrity of the judicial proceedings.
See Brewer, 1 F.3d at 1434-35.

First, we find no error. A defendant may knowingly, voluntarily,
and intelligently waive invocation of his Fifth Amendment right, see
Miranda v. Arizona, 384 U.S. 436, 444 (1966), and we find that Car-
rington waived his right by answering a question he originally
declined to answer. Moreover, the privilege is lost if not invoked, see
United States v. Penrod, 609 F.2d 1092, 1095 (4th Cir. 1979), and
Carrington failed to invoke this right as to any subsequent question
during the grand jury proceeding. Furthermore, the answer Carrington
gave was not itself incriminating because it failed to forge any links
in the chain of facts connecting Carrington to the conspiracy. See
Marchetti v. United States, 390 U.S. 39, 53 (1968); Hoffman v. United
States, 341 U.S. 479, 486 (1951). Second, even if the prosecutor's
comment that Carrington asserts coerced his response constituted
error, we find that it did not seriously affect the fairness and integrity
of the judicial proceedings. After a witness has invoked his Fifth
Amendment right to remain silent, prosecutorial commentary on the
scope of this right does not undermine the fundamental fairness of the
grand jury proceeding. See United States v. Shuck, 895 F.2d 962, 966
(4th Cir. 1990). Hence, the prosecutor's reminder to Carrington that
his Fifth Amendment privilege was limited to his own protection did
not taint the grand jury proceeding at issue.

Next, Carrington argues that the district court erred in attributing
to him 250 grams of crack cocaine for sentencing purposes because
this amount was not reasonably foreseeable. We hold that the district
court's factual finding concerning the amount of drugs attributable to

                     4
Carrington was not clearly erroneous. See United States v. Randall,
171 F.3d 195, 210 (4th Cir. 1999) (stating standard). Initially, we find
that based on evidence adduced at trial and on amounts seized from
drug couriers of the conspiracy, the Government proved this quantity
and its reasonable foreseeability by a preponderance of the evidence.
See United States v. Gilliam, 987 F.2d 1009, 1013 (4th Cir. 1993)
(stating standard). Additionally, we note that because Carrington was
sentenced as a career offender his base offense level, and thus his sen-
tence, would not change if he was responsible for at least fifty grams
of crack cocaine. See U.S. Sentencing Guidelines Manual § 4B1.1
(1988); see also 21 U.S.C.A. § 841(b)(1)(A)(iii) (West 1999). Even
disregarding the testimony concerning his trip to New York, his par-
ticipation in the murder of a co-conspirator, who stole around 57
grams of crack cocaine, provides ample evidence to support a finding
of responsibility for at least 50 grams.

Finally, Martin contends that the district court abused its discretion
by denying her severance motion after it ruled that the Government
could admit evidence of Carrington's participation in the murder of
a co-conspirator. We disagree. First, the jury's acquittal of two co-
defendants on all charges pending against them and of Martin on two
charges pending against her demonstrates that the jury sifted through
the evidence and convicted Martin based on her individual culpabil-
ity. See United States v. Porter, 821 F.2d 968, 972 (4th Cir. 1987).
Second, the district court gave a detailed cautionary instruction miti-
gating any spillover effects of the murder evidence. See id. Third,
contrary to Martin's assertion, she was not surprised by the murder
evidence as she knew about it and the Government's desire to intro-
duce it well before trial.

Accordingly, we affirm Carrington's and Martin's respective con-
victions. We dispense with oral argument because the facts and legal
contentions are adequately presented in the material before the court
and argument would not aid the decisional process.

AFFIRMED

                    5